                           UNITED STATES DISTRICT COURT
                              DISTRICT OF MINNESOTA



 Elizabeth M. Shank,                                     Case No. 16-cv-1154 (PJS/HB)

                         Plaintiff,

 v.
                                                                    ORDER
 Carleton College,

                         Defendant.


HILDY BOWBEER, United States Magistrate Judge

       This matter is before the Court on Plaintiff Elizabeth M. Shank’s (“Shank”)

Motion to Amend to Add a Claim for Punitive Damages (“Mot. to Amend”) [Doc. No.

64], which the Court took under advisement on September 11, 2018. See (Am. Minute

Entry Dated Sept. 11, 2018 [Doc. No. 214].) For the reasons set forth below, the Court

will grant the motion.

I.     Background

       A.     The Lawsuit

       Shank brings this action alleging violations of the Americans with Disabilities Act,

42 U.S.C. § 12181, Title IX of the Education Amendments of 1972, 2 U.S.C. § 1681

(“Title IX”), the Rehabilitation Act of 1973, 29 U.S.C. §§ 701–95, the Minnesota Social

Host Liability statute, Minnesota Statutes § 340A.90, and other related Minnesota state




                                            1
law claims, including intentional infliction of emotional distress (“IIED”). 1 See (PSAC at

2–51. 2) Specifically, Shank alleges that Defendant Carleton College (“Carleton”) failed

to adequately respond to her allegations regarding two sexual assaults that she suffered at

the hands of Students One and Two. See, e.g., (id. ¶¶ 5, 86–88, 92–95, 109–10, 188–89,

191, 193–94, 213–14.) These allegations include Carleton’s: (1) mishandling of the

disciplinary proceedings against her assailants; (2) failure to impose adequate sanctions

against her assailants; (3) failure to explain or assist with the criminal prosecution of

these individuals; (4) failure to provide adequate medical assistance; (5) failure to arrange

or otherwise suggest alternative housing for Shank; and (6) failure to provide academic

assistance and other academic accommodations. See, e.g., (id. ¶¶ 5, 88, 92, 93–95, 109–

10, 182–83, 213–14.)

              1.     Student One

       Shank was assaulted by Student One in 2011 (Id. ¶¶ 77–85.) Shank did not

initially file a formal complaint against Student One. (Id. ¶ 88.) Rather, Carleton became

aware that she was raped on the basis of a community-concern form that was filed against

Student One, despite the fact that Shank was not specifically identified in the form. (Id.




1
  Many of these claims were dismissed by the Honorable Patrick Schiltz, United States
District Judge on Carleton’s Motion to Dismiss [Doc. No. 13]. See (Jan. 8, 2017 Order,
“Schiltz Order” [Doc. No. 41].) The Court does not intend the factual recitation of the
case to revive these previously dismissed claims. By the same token, in granting Shank’s
motion the Court does not intend to revive the dismissed claims that were included in
Shank’s Proposed Second Amended Complaint (“PSAC”) [Doc. No. 72-3].
2
 When discussing Shank’s allegations, the Court will refer to Shank’s PSAC, using the
CM/ECF pagination, as that is the pleading that must support her instant motion.
                                              2
¶¶ 99, 106–07.) Shank was assigned a “sexual misconduct support advisor” (“SMS

advisor”), whose role was to assist Shank with obtaining appropriate support and assist

her during the complaint process. (Id. ¶ 105–06.) Shank informed her SMS advisor that

she was “terrified” to file a formal complaint against Student One. (Id. ¶ 111.) Shank’s

SMS advisor suggested that Carleton file a complaint against Student One on her behalf.

(Id. ¶¶ 113–14.) Shank agreed to this course of action. (Id. ¶ 114). Shank asserts this

decision deprived her of significant procedural rights, including the right to appear or

speak at the hearing, and the right to appeal the decision of the adjudicatory panel. 3 (Id.

¶¶ 128, 131, 133, 141.) The only avenue she was given in pursuing her complaint against

Student One was to write a statement about the rape. (Id. ¶¶ 117–123, 131.)

       With respect to her written statement, Shank alleges that she informed Carleton

that the statement was a “draft” and that it omitted many details, including the brutality of

the assault and the level of violence to which she was subjected. (Id. ¶ 118.) Shank

informed Carleton that she needed assistance from her therapist or her SMS advisor to

provide sufficient details of the act. (Id. ¶ 119.) Shank alleges that Carleton reviewed the

draft as written, assured Shank that it was sufficient to secure a suspension or an

expulsion of Student One, and submitted the statement to the panel. (Id. ¶ 121.)

       The panel found that Student One violated Carleton’s policy against sexual

assault. (Id. ¶ 137.) As punishment, the panel issued a no-contact order prohibiting

Student One from having any contact with Shank, but did not suspend or expel him. (Id.


3
  The adjudicatory panel is “comprised of one faculty member, one staff member, and
one student.” (Id. ¶ 128.)
                                              3
¶¶ 138, 140.) Notwithstanding Shank’s protestations that the panel lacked information

regarding the incident, Shank was prevented from appealing the panel’s decision because

Carleton, as the initiator of the complaint, was the only party that could appeal the

decision. (Id. ¶¶ 141–44.) Ultimately, Carleton did not appeal the panel’s decision. (Id.

¶ 145.)

       Furthermore, Carleton refused to provide Shank with written notice of the

outcome of the complaint and likewise did not disclose the sanctions levied against

Student One. (Id. ¶ 152.) Instead, Carleton informed Shank that “if she wanted to find

out about the outcome of the adjudication hearing,” she “would have to meet with

Student One.” (Id. ¶ 153.) Shank met with Student One in 2012. (Id. ¶ 166). Shank

alleges that Carleton knew or should have know that this meeting was improper based on

an April 4, 2011, correspondence from the Office of Civil Rights of the United States

Department of Education, which states in part, “it is improper for a student who

complains of harassment (this includes sexual assaults and rape) to be required to work

out the problem directly with the alleged perpetrator[,]” even if such a meeting is “on a

voluntary basis.” (Id. ¶ 164 (internal quotation marks omitted).) Shank alleges that as a

result of this coerced meeting, she was further traumatized and in fact was so terrified by

Student One during the meeting that she agreed to lift the no-contact order as a means to

placate him. (Id. ¶¶ 169–70.)

       Due to subsequent run-ins with Student One, Shank requested that the no-contact

order be reinstated in 2015. (Id. ¶ 176.) Carleton complied. (Id.) Student One

nevertheless violated the no-contact order. (Id. ¶¶ 177–81.) Despite Carleton’s statement

                                             4
that if Student One violated the no-contact order, “he was gone,” Student One suffered no

consequences. See (id. ¶¶ 175–81). In large part due to these violations, Shank requested

that Student One be prohibited from attending Shank’s and Student One’s graduation

ceremony so that Shank “would not have to face him and could attend the ceremony

without fear.” (Id. ¶ 182.) Carleton did not enforce the no-contact order for the

graduation ceremony, and Shank “was too terrified to attend.” (Id. ¶ 183.)

              2.     Student Two

       Shank was assaulted by Student Two in 2013. (Id. ¶¶ 188–195.) Approximately

two days after being raped by Student Two, Shank met with her SMS advisor (the same

SMS advisor she was assigned after being raped by Student One). (Id. ¶¶ 196.) At the

meeting, she informed her SMS advisor that she wanted to file a formal complaint against

Student Two. (Id. ¶ 196.) Shank alleges that her SMS advisor cautioned against bringing

a formal complaint because Student Two was a senior and would graduate in two months.

(Id. ¶ 198.) Instead, the SMS advisor suggested that Shank take a medical leave or

change majors to a less challenging one to address the emotional stress of the assault. (Id.

¶ 200). At no point did Carleton make an effort to remove Student Two from Watson

Hall, the dormitory that he shared with Shank. (Id. ¶ 208.)

       B.     Motion to Dismiss

       The Honorable Patrick Schiltz, United States District Judge, granted in part and

denied in part Carleton’s Motion to Dismiss [Doc. No. 13] Shank’s Amended Complaint

[Doc. No. 6]. See (Jan. 8, 2017 Order, “Schiltz Order” [Doc. No. 41.]) Important to the

resolution of the instant motion, Judge Schiltz determined that multiple claims survived

                                             5
under Rule 12(b)(6) of the Federal Rules of Civil Procedure including: (1) Shank’s claim

under Title IX with respect to the inadequacy of Carleton’s response to Shank’s rapes;

and (2) Shank’s claim for IIED with respect to Carleton’s “forced encounter with her

rapist.” See (Schiltz Order at 11–12, 22–23.)

                   1. Title IX

       Under Title IX, recipients of federal funds may be liable “for their deliberate

indifference to known acts of peer sexual harassment.” Davis Next Friend LaShonda D.

v. Monroe Cnty. Bd. of Educ., 526 U.S. 629, 648 (1999). Used in this context, “deliberate

indifference” is not satisfied by a mere showing of negligence. Choate v. Lockhart,

7 F.3d 1370, 1374 (8th Cir. 1993) (citing Wilson v. Seiter, 501 U.S. 294, 305 (1991);

Estelle v. Gamble, 429 U.S. 97, 105 (1976)). Instead, “deliberate indifference requires a

highly culpable state of mind approaching actual intent” to cause the harm alleged. Id.

Under this standard, “funding recipients are deemed ‘deliberately indifferent’ to acts of

student-on-student harassment only where the recipient’s response to the harassment or

lack thereof is clearly unreasonable in light of the known circumstances.” Davis,

526 U.S. at 648.

       Applying this standard, Judge Schiltz concluded that Shank’s allegations

       that Carleton failed to advise her of her procedural and substantive rights;
       wrongfully denied her the ability to participate in the adjudicatory hearing
       against Student One; discouraged her from pursuing a formal complaint
       against Student Two; took only minimal action against her assailants;
       coerced her into a one-on-one meeting with Student One (who then took the
       opportunity to pressure her into lifting the only sanction of which she was
       aware); and did not even enforce the minimal sanctions that it had
       imposed[,]


                                             6
survived rule 12(b)(6) scrutiny. (Schiltz Order at 12) (emphasis added). Notwithstanding

his caveat that these allegations might not survive disposition on summary judgment,

Judge Schiltz concluded that Shank plausibly alleged that Carleton was deliberately

indifferent because he could not determine “as a matter of law that Carleton’s response

was not clearly unreasonable” under the applicable Title IX standard. (Id.)

                  2. IIED

       Under Minnesota law, claims for IIED must establish that “(1) the conduct was

extreme and outrageous; (2) the conduct was intentional or reckless; (3) it caused

emotional distress; and (4) the distress was severe.” K.A.C. v. Benson, 527 N.W.2d 553,

560 (Minn. 1995). Furthermore, the allegations must demonstrate the defendant

“intend[ed] to cause severe emotional distress or proceed[ed] with the knowledge that it

is substantially certain, or at least highly probable, that severe emotional distress will

occur.” Id. This requires that the conduct must be “so atrocious that it passes the

boundaries of decency and is utterly intolerable to the civilized community.” Hubbard v.

United Press Int’l., Inc., 330 N.W.2d 428, 439 (Minn. 1983) (internal quotation marks

omitted).

       Judge Schiltz noted that claims for IIED are “sharply limited to cases involving

particularly egregious facts.” (Schiltz Order at 21 (internal quotation marks omitted).) He

nevertheless concluded that the Amended Complaint was sufficient to state a claim for

IIED because it “plausibly alleged that Carleton coerced [Shank] into a one-on-one

meeting with her assailant, knowing that such a meeting was likely to cause her severe

emotional distress.” (Schiltz Order at 22.)

                                               7
       C.     Motion to Amend

       Shank filed the instant motion and supporting memorandum on August 28, 2018.

[Doc. Nos. 64, 66]. Carleton urges this Court to deny Shank’s motion because: (1) it is

untimely; (2) punitive damages are unavailable for Shank’s federal law claims; and

(3) Shank has not met the stringent punitive damages standard imposed by Minnesota

Statutes § 549.191. See generally (Def. Carleton College’s Mem. of Law in Opp’n to

Pl.’s Mot. to Amend to Add a Claim for Punitive Damages, “Mem. in Opp’n” [Doc. No.

132].) As it relates to timeliness, Carleton asserts that the pretrial Scheduling Order

[Doc. No. 52] required all motions to amend the pleadings must be filed on or before

August 1, 2017, and that the parties agreed to amend the Scheduling Order, but no

modification was made to this deadline. See (id. at 2–3.); see also (Order on Am.

Scheduling Order [Doc. No. 61.])

II.    Discussion

       A.     Standard of Review

       Some recent decisions in this District have departed from past practice and are

applying Federal Rules of Civil Procedure 15 instead of Minnesota Statutes § 549.191

when considering motions to add punitive damage claims. See Rogers v. Mentor Corp.,

13-cv-1927 (ADM/LIB), 2018 WL 2215519, at * (D. Minn. May 15, 2018) (Rau, Mag.

J.) (concluding that Rule 15 of the Federal Rules of Civil Procedure and not Minnesota

Statutes § 549.191 controls), aff’d sub nom. Urbieta v. Mentor Corp., 2018 WL 3475484

(July 19, 2018) (Montgomery, J.); In re Bair Hugger Forced Air Warming Devices

Prods. Liab. Litig., MDL No. 15-2666 (JNE/FLN), 2017 WL 5187832 (D. Minn. July 27,

                                             8
2017) (Noel, Mag. J.); see also Selective Ins. Co. of S.C. v. Sela, No. 16-cv-4077

(PJS/SER), 2018 WL 1960450 at *6 (D. Minn. Apr. 28, 2018) (Rau. Mag., J.)

(concluding that Rule 15 controls and not Minnesota Statutes § 604.18—a sister statute to

§ 549.191). But see Order Dated Mar. 8, 2018, Inline Packaging, LLC v. Graphic

Packaging Int’l, LLC, No. 15-cv-3183 (ADM/LIB) (D. Minn.) [Doc. No. 534] (Brisbois,

Mag. J.) (finding the court must apply Minn. Stat. § 549.191).

       Under Rule 15, a court should “freely give leave” to amend a pleading when

justice so requires. Fed. R. Civ. P. 15(a). Minnesota Statutes § 549.191, on the other

hand, requires a “one or more affidavits” establishing “prima facie evidence” to support

the motion to amend. Naturally, Carleton urges this Court to follow the reasoning of

Judge Brisbois and review Shank’s claims under the heightened standard. See (Mem in

Opp’n at 7–8.) Shank urges the application of the Rule 15 standard. See (Pl.’s Mem. in

Supp. of Mot. Amend to Add a Claim for Punitive Damages (“Mem. in Supp.”) at 6-7

[Doc. No. 66].)

       Having carefully reviewed the issue and the recent cases, the Court concludes that

the proper standard to apply is Rule 15 of the Federal Rules of Civil Procedure and not

Minnesota Statutes § 549.191. Specifically, the gatekeeping function that is required

under § 549.191 obligates the court to consider evidence in determining the propriety of

the motion to amend. But considering evidence “presents a stark contrast to the usual

analysis where a federal court need only consider whether the pleading ‘contain[s]

sufficient factual matter, accepted as true, to state a claim to relief that is plausible on its

face.’” Selective, 2018 WL 1960450, at *7 (alteration in original) (quoting Iqbal, 556

                                                9
U.S. at 678). Because Rule 15 “answers the question in dispute,” it controls under the

circumstances. Cf. Shady Grove Orthopedic Associates, P.A. v. Allstate Ins. Co., 559 U.S.

393, 398 (2010).

       That is not to say that Minnesota law has no bearing; procedurally, the Court is

required to view the PSAC through the permissive Rule 15 lens, but must nevertheless

determine whether it states a plausible claim for punitive damages in light of substantive

Minnesota law. See, e.g., Prudential Ins. of Am. v. Kamrath, 475 F.3d 920, 924 (8th Cir.

2007) (stating that generally “[a] district court sitting in diversity applies the law . . . of

the state in which it sits” (citing Klaxon Co. v. Stentor Elec. Mfg. Co., 313 U.S. 487, 496,

61 S.Ct. 1020, 85 L.Ed. 1477 (1941))); see also Rogers, 2018 WL 2215519, at *8. In this

case, that substantive Minnesota law is § 549.20. Rogers, 2018 WL 2215519, at *8.

       While Rule 15 is a permissive standard, leave to amend should not be given when

there is “undue delay, bad faith or dilatory motive on the part of the movant, repeated

failure to cure deficiencies by amendments previously allowed, undue prejudice to the

opposing party by virtue of allowance of the amendment, [or] futility of amendment[.]”

Foman v. Davis, 371 U.S. 178, 182 (1962). “Denial of a motion for leave to amend on the

basis of futility means the district court has reached the legal conclusion that the amended

complaint could not withstand a motion to dismiss under Rule 12(b)(6) of the Federal Rules

of Civil Procedure.” Zutz v. Nelson, 601 F.3d 842, 850 (8th Cir. 2010) (internal quotation

marks omitted).

              To survive a motion to dismiss, a complaint must contain sufficient
       factual matter, accepted as true, to state a claim to relief that is plausible on
       its face. A claim has facial plausibility when the plaintiff pleads factual

                                               10
       content that allows the court to draw the reasonable inference that the
       defendant is liable for the misconduct alleged.

Iqbal v. Ashcroft, 556 U.S. 662, 678 (2009) (internal quotation marks and citations
omitted).

       B.     Analysis

       Of the relevant considerations that might preclude granting Shank’s motion, the

only issues addressed to any extent in Carleton’s response are timeliness and futility. Cf.

Foman, 371 U.S. at 182. The Court addresses each in turn.

                     1.     Timeliness

       As noted, the operative Scheduling Order contemplated that all motions to amend

be filed on or before August 1, 2017. See (Order on Am. Scheduling Order). The instant

motion was filed more than a year later, on August 28, 2018. Shank argued at the hearing

before the undersigned that the deadline in the scheduling order did not apply to a motion

to amend to add a claim for punitive damages for two reasons. First, she argued that

although the pretrial scheduling order had only one deadline for motions to amend the

pleadings, the minute entry that memorialized the pretrial conference had a separate line

for motions to amend the complaint to add claims for punitive damages, and it was left

blank. See (Mar. 10, 2017 Minute Entry [Doc. No. 45].) Thus, she contends, either there

was no deadline in the scheduling order at all for such motions, or the applicable deadline

was the October 15, 2018, “catch-all” deadline for all other nondispositive motions. See

(Order on Am. Scheduling Order at 2).

       Second, Shank argues the August 1, 2017, deadline for motions to amend the

pleadings could not possibly have allowed for adequate discovery to determine whether

                                             11
there was a basis for such a motion, particularly if (as was the prevailing view at the time)

she had to comply with the Minnesota Statutes § 549.191 requirement that evidence be

submitted to support the claim. Shank notes that fact discovery was not completed until

well into 2018, with depositions of key Carleton witnesses being conducted in May, and

that it took additional time thereafter to identify sufficient facts to support her prime facie

showing under § 549.191, particularly as to whether Carleton acted with the requisite

degree of intentionality to demonstrate deliberate indifference.

       The Court is not persuaded by Shank’s argument that Judge Noel’s scheduling

order contemplated that the October 15, 2018, deadline for nondispositive motions, rather

than the August 1, 2017, deadline for motions to amend the pleadings, applied to motions

to amend the pleadings to add claims for punitive damages. First, it is much more

consistent with the language of the scheduling order that the deadline for motions to

amend includes all motions to amend in the absence of an explicit exception made for a

subset of such motions. Second, the deadline for dispositive motions to have been filed,

fully briefed, and heard was set for December 15, 2018, just eight weeks after the

deadline for nondispositive motions, scarcely allowing adequate time for a motion to add

punitive damages to be briefed, argued, and decided and then—if granted—incorporated

into the motion for summary judgment that was certain to be made. 4 As a result, the




4
  Indeed, the inadequacy of that time interval was borne out by the fact that the
dispositive motion hearing scheduled before Judge Schiltz had to be cancelled and the
dispositive motion deadline stayed in view of the pendency of this motion. See (Sept. 14,
2018 Order [Doc. No. 215.])
                                              12
Court concludes that the operative deadline for this motion was August 1, 2017, and

therefore Shank’s motion was not timely.

       That said, “[i]f a party files for leave to amend outside of the court’s scheduling

order, the party must show [good] cause to modify the schedule.” Popoalii v. Corr. Med.

Servs., 512 F.3d 488, 497 (8th Cir. 2008) (citing Fed. R. Civ. P. 16(b)). “The primary

measure of good cause is the movant’s diligence in attempting to meet the order’s

requirements.” Rahn v. Hawkins, 464 F.3d 813, 822 (8th Cir. 2006). The first question,

then, is whether Shank was diligent under the circumstances. Arguably, under a Rule 15

approach, Shank could have brought the instant motion much earlier in the pretrial

progression; many of the factual allegations on which she now relies appear in her

Amended Complaint [Doc. No. 6], filed in 2016. But despite the Court’s conclusion

herein that Rule 15 controls the resolution of the motion, it cannot fault Shank for

believing in good faith that she needed to gather more evidence, some of which she did

not have until May 2018, to comply with Minnesota Statutes § 549.191, which until

recently was the prevailing approach in this District. See, e.g., Leiendecker v. Asian

Women United of Mn., 895 N.W.2d 623, 637 (Minn. 2017) (“The district court may not

allow an amendment where the motion and supporting affidavits do not reasonably allow

a conclusion that clear and convincing evidence will establish the defendant acted with

willful indifference.”) (internal quotation marks omitted) (emphasis added). Given the

evidentiary burden she thought she faced, the timeframe in which she obtained some of

the information, and what the Court concludes was a good faith, albeit mistaken,

interpretation of the scheduling order, the Court finds nothing to suggest that Shank was

                                             13
dilatory or otherwise evinced a lack of diligence in bringing her instant motion. As a

result, the Court concludes that good cause exists to excuse Shank’s untimely filing.

       The analysis does not end there, of course, as the Court must also address whether

the delay will cause prejudice to the opposing party. Foman, 371 U.S. at 182; see also

Bediako v. Stein Mart, Inc., 354 F.3d 835, 841 (8th Cir. 2004) (“Delay alone is not

enough to deny a motion to amend; prejudice to the nonmovant must also be shown.”).

Carleton contends that it will be prejudiced because fact discovery has already closed and

it might have conducted additional discovery if a claim for punitive damages had been

timely asserted. While Carleton did not elaborate on precisely what additional discovery

it requires, the Court would be receptive to reopening discovery and further deferring the

dispositive motion deadline for a brief time if Carleton can make a more specific showing

on this subject. In any event, the Court is not persuaded that Carleton has been

significantly prejudiced, if at all, by the belated motion. Thus, the Court will not deny

Shank’s motion on grounds of timeliness.

                     2.     Futility

       While the process established by Minnesota Statutes § 549.191 specifically

contemplates consideration of evidence proffered outside the pleadings, the Federal Rules

of Civil Procedure do not. On the contrary, the Court cannot consider matters outside the

pleadings when determining whether a complaint adequately states a claim upon which

relief may be granted; therefore, it must base its determination of this motion on a four-

corners analysis of the PSAC. See Arias v. Am. Family Mut. Ins., No. 13-cv-1681

(PJS/JJG), 2013 WL 12145854, at *2 (D. Minn. Oct. 28, 2013) (Graham, Mag. J.)

                                             14
(stating “[n]o matters outside the pleading may be considered” when conducting a futility

analysis under Rules 12(b)(6) and 15).

       At the hearing before the undersigned, Shank confirmed that she was seeking to

amend her complaint to pursue punitive damages for her state law claims only, i.e., her

claims for negligence and for IIED. See (Schiltz Order at 14–17, 21–22.)

       Under Minnesota law, punitive damages may be awarded “only upon clear and

convincing evidence that the acts of the defendant show deliberate disregard for the rights

or safety of others.” Minn. Stat. § 549.20 subdiv 1(a). The statute goes on to explain that

              A defendant has acted with deliberate disregard for the rights or
       safety of others if the defendant has knowledge of facts or intentionally
       disregards facts that create a high probability of injury to the rights or
       safety of others and:

                     (1) deliberately proceed to act in conscious or intentional
              disregard of the high degree of probability of injury to the rights or
              safety of others; or

                    (2) deliberately proceed to act with indifference to the high
              probability of injury to the rights or safety of others.

Minn. Stat. § 549.20 subdiv 1 (b). Thus, a “‘mere showing of negligence is not

sufficient’ to sustain a claim of punitive damages” under Minnesota law. Berczyk v.

Emerson Tool Co., 291 F. Supp. 2d 1004, 1008 (D. Minn. 2003) (quoting Admiral

Merchants Motor Freight, Inc. v. O’Connor & Hannan, 494 N.W.2d 261, 268 (Minn.

1992)); see also Ulrich v. City of Crosby, 848 F. Supp. 861, 868 (D. Minn. 1994)

(Erickson, Mag. J.) (stating “the mere existence of negligence or of gross negligence does

not rise to the level of willful indifference so as to warrant a claim for punitive damage”).

       Here, the Court is not working with a tabula rasa in evaluating whether the

                                             15
conduct alleged meets this bar. First, Judge Schiltz has already determined that the

operative complaint was sufficient to state a claim under Title IX, which requires that for

liability to attach, there must be not just mere negligence but deliberate indifference. See

Davis, 526 U.S. at 633; Choate, 7 F.3d at 1374. Likewise, for Shank to prevail on her

IIED claim, she must plead facts sufficient to show “intentional or reckless” conduct that

is “so atrocious that it passes the boundaries of decency and is utterly intolerable to the

civilized community.” See K.A.C., 527 N.W.2d at 560; Hubbard, 330 N.W.2d at 439. In

analyzing those claims under Rule 12(b)(6), Judge Schiltz concluded that the allegation

that Shank was coerced into a one-on-one meeting with Student One plausibly stated a

claim for relief both under Title IX and under Minnesota law for IIED. (Schiltz Order at

12, 21–23.) Moreover, while Shank does not pursue punitive damages for her Title IX

claim, some of the conduct that Judge Schiltz found adequate to sustain that claim also

underlies her IIED claim—specifically the manner in which Carlton responded to the

assaults on Shank. See, e.g., (Schiltz Order at 12 and 21-22.) Thus, Judge Schiltz’s

analysis of Shank’s Title IX claims is illuminating because the deliberate indifference

standard under Title IX closely approximates the punitive damages standard under

Minnesota law. Compare Davis, 526 U.S. at 633 (requiring a showing of deliberate

indifference to the acts of harassment), with Minn. Stat. § 549.20; see also (Schiltz Order

at 9–12 (applying the Title IX standard).) That is, if Shank’s allegations plausibly claim

deliberate indifference by Carleton with respect to how it handled Shank’s assaults under

Title IX, they are likely also sufficient to support a plausible punitive damages claim

under Shank’s IIED allegations concerning the same handling of Shank’s assaults.

                                             16
       Shank alleges in her PSAC that Carleton coerced her into a meeting with Student

One in October of 2012 despite guidance in April of 2011 from the Office of Civil Rights

of the United States Department of Education that stated in part, “it is improper for a

student who complains of harassment (this includes sexual assaults and rape) to be

required to work out the problem directly with the alleged perpetrator[,]” even if such a

meeting is “on a voluntary basis.” (PSAC ¶¶ 164, 166 (internal quotation marks

omitted).) Furthermore, Shank alleges that the meeting had both disastrous and

predictable results, causing her harm. See (id. ¶¶ 167–71.)

       Judge Schiltz concluded that these allegations—which for purposes of this motion,

just as the motion before Judge Schiltz, must be assumed true—stated a plausible claim

“that Carleton coerced her into a one-on-one meeting with her assailant, knowing that

such a meeting was likely to cause her severe emotional distress” because the encounter

left her traumatized and stripped her of her only means to protect herself on campus. See

(Schiltz Order at 22–23); see also (Schiltz Order at 12 (concluding that coercing Shank

into the one-on-one meeting with Student One plausibly alleged deliberate indifference

under Title IX).) That is, Shank has alleged “facts that create[d] a high probability of

injury” to her rights or safety and that Carleton “deliberately proceed[ed] to act with

indifference to the high probability of injury to” her rights or safety. See Minn. Stat.

§ 549.20.

       In sum, because the Court must assume that Shank’s factual allegations are true

and must draw all reasonable inferences in her favor, and given the conclusions already

drawn by Judge Schiltz with regard to the adequacy of the existing Title IX and IIED

                                             17
claims, the Court is satisfied that Shank’s PSAC alleges a plausible claim “that the acts of

the defendant show[ed] deliberate disregard for the rights or safety of others.” Minn. Stat.

§ 549.20. See (Schiltz Order at 9–12, 20–23); see also M.H. v. Caritas Fam. Servs., 488

N.W.2d 282, 289–90 (Minn. 1992) (suggesting that the same “allegations of outrageous

and willful misconduct” may support both claims for IIED and punitive damages).

       That is not to say, however, that Shank will ultimately be entitled to relief on the

merits. As stated elsewhere, the Court may not conduct an evidentiary analysis of

Shank’s allegations in analyzing the propriety of her Motion to Amend. See Arias, 2013

WL 12145854, at *2. Moreover, it is not at all clear that the evidence, when adduced,

would be sufficient to meet the demanding “clear and convincing” standard established

by § 549.20. But those are issues properly addressed in the context of the upcoming

motions for summary judgment and not on this motion. 5

III.   Conclusion

       Because Shank demonstrated good cause for failing to timely file her motion,

because any prejudice to Carleton can be addressed, if necessary, through limited

additional discovery, and because Shank plausibly alleges Carleton deliberately

disregarded her rights or safety under Minnesota Statutes § 549.20, Shank’s motion is

granted.



5
  Even if the Court were inclined to agree with Carleton that the instant motion could be
dispensed with under the standard provided by Rule 56, see (Mem. in Opp’n at 31–32), in
view of the stage of the case and the imminence of dispositive motion practice,
considerations of efficiency both for the Court and the parties also militate against
deciding the fate of a single claim in this limited setting.
                                             18
      Accordingly, IT IS HEREBY ORDERED that

      1) Plaintiff Elizabeth M. Shank’s Motion to Amend to Add a Claim for Punitive

         Damages [Doc. No. 64] is GRANTED.

      2) Shank must file her PSAC on or before seven (7) days from the date of this Order.

      3) Carleton must promptly meet and confer with Shank concerning what, if any, limited

         additional discovery Carleton believes it now requires in view of the claim for

         punitive damages, how much time is needed to complete that discovery, and a new

         deadline by which dispositive motions must be filed. The parties must e-file a joint

         letter with the results of that meet-and-confer on or before fourteen (14) days from the

         date of this Order. If the parties do not reach agreement, their respective positions on

         any matters in dispute should be set forth in the letter. The Court will thereafter enter

         an amended scheduling order.



Dated: October 15, 2018                      s/ Hildy Bowbeer
                                            HILDY BOWBEER
                                            United States Magistrate Judge




                                              19
